Exhibit 10.1

 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED FORBEARANCE AGREEMENT

 

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED FORBEARANCE AGREEMENT (this
“Amendment”), dated as of November 20, 2008, is entered into by and among the
financial institutions identified on the signature pages hereto (collectively,
the “Lenders”), U.S. Bank National Association, as administrative agent for the
Lenders (in such capacity, the “Agent”), Westaff (USA), Inc., a California
corporation (the “Borrower”), and Westaff, Inc., a Delaware corporation and the
sole shareholder of the Borrower, as parent guarantor (the “Parent Guarantor”),
with reference to the following facts:

 

RECITALS

 

A.            The Borrower, the Parent Guarantor, the Agent and the Lenders are
parties to a Second Amended and Restated Forbearance Agreement, dated as of
September 30, 2008 (the “Forbearance Agreement”), pursuant to which the Agent
and the Lenders agreed to forbear through November 21, 2008 from exercising
their available Default Rights and Remedies in response to the occurrence and
continuation of certain Existing Events of Default under the Financing
Agreement, dated as of February 14, 2008, among the Borrower, the Parent
Guarantor, the Agent and the Lenders, as amended.

 

B.            The parties are in the process of exploring further negotiations
with respect to certain additional terms and conditions of an extended
forbearance period and, in an effort to provide additional time for such
discussions, the parties hereto wish to amend the Forbearance Agreement to
extend the term of the forbearance period thereunder by ten (10) business days,
from November 21, 2008 to December 5, 2008.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.             Defined Terms.  Any and all initially-capitalized terms used in
this Amendment (including, without limitation, in the recitals to this
Amendment) without definition shall have the respective meanings assigned
thereto in the Forbearance Agreement.

 

2.             Extension of Forbearance Period.  Section 2 of the Forbearance
Agreement is hereby amended to read in full as follows:

 

                “2.  Limited Forbearance Agreement.  So long as no additional
Events of Default occur during such period, the Agent and the Lenders hereby
agree to forbear from exercising any of their Default Rights and Remedies in
response to the occurrence and continuance of the Existing Events of Default
throughout the period commencing on November 21, 2008 and ending on December 5,
2008 (the ‘Forbearance Period’).”

 

3.             No Waiver.  The agreement of the Agent and the Lenders under
Section 2 of this Amendment conditionally to forbear from exercising their
Default Rights and Remedies throughout the Forbearance Period as extended hereby
shall not constitute a waiver of either of the Existing Events of Default, and
the Agent and the Lenders hereby expressly reserve all their Default Rights and
Remedies in connection with the Existing Events of Default.

 

1

--------------------------------------------------------------------------------


 

4.             General Release.  In consideration of the agreement of the Agent
and the Lenders to enter into this Amendment and hereby conditionally forbear
from exercising their available Default Rights and Remedies throughout the
Forbearance Period as extended hereby, the Borrower and the Parent Guarantor
hereby release, discharge and acquit the Agent, each Lender and their respective
agents, servants, employees, successors and assigns from any and all claims,
demands, liabilities, obligations and causes of action, whether known or
unknown, against them, which the Borrower or the Parent Guarantor now own or
hold, which the Borrower or the Parent Guarantor has at any time heretofore
owned or held, or which the Borrower or the Parent Guarantor hereafter may own
or hold, by reason of any action, matter, cause or thing whatsoever done prior
to the date of this Amendment, including specifically, but not limited to, any
and all claims, demands, rights and causes of action whatsoever arising out of
or which could be alleged to arise out of the Forbearance Agreement, the
Financing Agreement or any of the other Loan Documents.

 

It is the intention of the Borrower and the Parent Guarantor in executing this
Amendment that the same shall be effective as a bar to each and every claim,
demand, and cause of action hereinabove specified, and in furtherance of this
intention the Borrower and the Parent Guarantor each waives and relinquishes all
rights and benefits under Section 1542 of the Civil Code of the State of
California, which provides:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her might have materially affected his or her settlement with
the debtor.”

 

The Borrower and the Parent Guarantor acknowledge that each of them may
hereafter discover facts different from or in addition to those now known or
believed to be true with respect to such claims, demands, or causes of action
and agree that this Amendment shall be and remain effective in all respects
notwithstanding any such differences or additional facts.

 

5.             Condition Precedent.  The effectiveness of this Amendment shall
be subject to the Agent’s receipt of this Amendment, duly executed by the
Borrower, the Parent Guarantor and each of the Lenders.

 

6.             Reaffirmation and Ratification.  The Borrower and the Parent
Guarantor hereby reaffirm, ratify and confirm their respective Obligations under
the Forbearance Agreement, the Financing Agreement and the other Loan Documents,
acknowledge that all of the terms and conditions of the Forbearance Agreement,
the Financing Agreement and such other Loan Documents remain in full force and
effect, and further acknowledge that the security interests granted to Agent in
the Collateral are valid and perfected.

 

7.             Integration.  This Agreement constitutes the entire agreement of
the parties in connection with the subject matter hereof and cannot be changed
or terminated orally.  All prior agreements, understandings, representations,
warranties and negotiations regarding the subject matter hereof, if any, are
merged into this Amendment.

 

2

--------------------------------------------------------------------------------


 

8.             Counterparts.  This Agreement may be executed in multiple
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which, taken together, shall constitute but one and the
same agreement.

 

9.             Governing Law.  This Agreement shall be governed by, and
construed and enforced in accordance with, the internal laws (as opposed to the
conflicts of law principles) of the State of California.

 

10.           Consent.      In connection with the Sale, referred to in the
consent letter attached hereto as Annex A, dated as of September 26, 2008 (the
“Consent”), which was delivered to Westaff Support, Inc. and Parent Guarantor,
Parent Guarantor has informed the Agent that the Borrower received net proceeds
in an amount of approximately US$5,000,000. Notwithstanding this fact, and after
consultation with the Parent Guarantor regarding any adjustments to the Sale
terms, the Agent hereby (i) acknowledges that an amount less than $7,500,000 was
received by Borrower in connection with the Sale, and (ii) consents to the
filing of a UCC-3 partial release of the collateral in the form of Exhibit A to
the Consent, as well as the filing of the same form of UCC-3 partial release
with respect to the UCC-1 financing statement filed by the Agent against the
Parent Guarantor (Delaware Department of State UCC filing 0744373 filed
2/29/08).

 

[Rest of page intentionally left blank; signature pages follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
respective duly authorized officers as of the date first above written.

 

 

 

WESTAFF (USA), INC.,

 

a California corporation,

 

as the Borrower

 

 

 

By:

/s/ Stephen J. Russo

 

 

Name: Stephen J. Russo

 

 

Title: EVP, COO

 

 

 

 

 

WESTAFF, INC.,

 

a Delaware corporation,

 

as the Parent Guarantor

 

 

 

By:

/s/ Stephen J. Russo

 

 

Name: Stephen J. Russo

 

 

Title: EVP, COO

 

1

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as the Agent

 

 

 

 

 

By:

/s/ Suzanne E. Geiger

 

 

Suzanne E. Geiger

 

 

Senior Vice President

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Suzanne E. Geiger

 

 

Suzanne E. Geiger

 

 

Senior Vice President

 

2

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Supremna Thurmond

 

 

Supremna Thurmond

 

 

Relationship Manager

 

3

--------------------------------------------------------------------------------